Citation Nr: 0526952	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.

4.  Entitlement to an initial rating higher than 10 percent 
for temporomandibular joint locking on the right side.

5.  Entitlement to an initial rating higher than 10 percent 
for low back strain.

6.  Entitlement to an initial compensable rating for 
tendonitis of the left ankle.

7.  Entitlement to an initial compensable rating for 
tendonitis of the right ankle.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
July 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for bilateral hearing loss and chronic bronchitis.  
But the RO granted service connection for bilateral tinnitus, 
temporomandibular joint (TMJ) locking on the right side, and 
low back strain, and assigned a 10 percent rating for each 
disability.  The RO also granted service connection for 
tendonitis of the ankles and assigned 0 percent (i.e., 
noncompensable) ratings for each.  All of these grants were 
retroactively effective from July 22, 2000.  The veteran 
appealed for higher initial ratings for the conditions that 
were service connected, see Fenderson v. West, 12 Vet. App. 
119 (1999), and to establish service connection for those 
that were not.

In his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
called a travel Board hearing.  He was informed by letter 
that his travel Board hearing was scheduled for May 19, 2005, 
but he advised the RO prior to that date that he was 
withdrawing his hearing request.  See 38 C.F.R. § 20.704(e) 
(2004).  



The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), reversing a decision of the 
Board that had concluded no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  So to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that ultimately may be overturned on appeal, the 
Secretary of VA has imposed a temporary stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include:  (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been temporarily stayed will be 
resumed.


FINDINGS OF FACT

1.  There is no competent medical evidence suggesting the 
veteran now has a bilateral hearing loss disability, 
according to VA standards, much less a hearing loss 
disability attributable to his military service.

2.  There is no competent medical evidence suggesting the 
veteran now has chronic bronchitis, much less attributable to 
his military service.  Records show he had acute bouts of the 
condition in the past, including while in the military, but 
that it since has resolved completely with antibiotic 
treatment so he no longer does.



3.  Since July 22, 2000, inter-incisal range of the TMJ 
articulation has been to at least 37 mm.  

4.  Since July 22, 2000, lumbosacral strain has not been 
manifested by muscle spasm and unilateral loss of lateral 
spine motion; as well, the condition has not caused guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis; also, the veteran has not 
had moderate limitation of motion of his lumbar spine, 
meaning limitation of forward flexion to no greater than 60 
degrees or limitation of combined motion to no greater than 
120 degrees.

5.  Since July 22, 2000, the left ankle has exhibited full 
plantar flexion and dorsiflexion.

6.  Since July 22, 2000, the right ankle also has exhibited 
full plantar flexion and dorsiflexion.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  The criteria are not met for a rating higher than 10 
percent for TMJ locking.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2004).

4.  The criteria are not met for a rating higher than 10 
percent for lumbosacral strain.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295, 
effective prior to September 26, 2003; and 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, effective since September 26, 2003.

5.  The criteria are not met for a rating higher than 0 
percent for tendonitis of the left ankle.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.31, and § 4.71a, Diagnostic Codes 
5003, 5024, 5271 (2004).

6.  The criteria are not met for a rating higher than 0 
percent for tendonitis of the right ankle.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.31, and §4.71a, Diagnostic 
Codes 5003, 5024, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant of any evidence that is 
necessary to substantiate the claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
December 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the claimant 
of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a 
non-VA medical source have also been obtained.  The veteran 
also was advised what evidence VA had requested and notified 
in the SOC and SSOC what evidence had been received.  He was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the Court vacated its previous decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I") and remanded the case to the Board for 
further development and consideration.  Pelegrini II 
revisited the requirements imposed upon VA by the VCAA.  The 
Court held, among other things, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a) (West 2002), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice in a December 2001 letter, which 
obviously was sent after the RO's initial adjudication of his 
claims in August 2000.  But that initial decision occurred 
prior to even the VCAA becoming law (which did not happen 
until a few months later, in November 2000).  It therefore 
stands to reason the RO did not have any obligation to 
provide VCAA notice when initially adjudicating the claims 
because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 U.S.C.A. §7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in August 2004 (wherein the RO readjudicated the claims 
in light of the additional evidence received since the 
initial decision and SOC).  The VCAA notice also was provided 
prior to certifying the claimant's appeal to the Board.  
And the veteran had ample opportunity (60 days) after 
receiving the SSOC, and even an additional 90 days after 
certification of his appeal to the Board in April 2005, to 
identify and/or submit additional supporting evidence in 
response.  He even had more time, beyond that point, by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2004).  So the timing of his VCAA 
notice was nonprejudicial and, therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.)



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, including 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year from the date of separation 
from service, even though there is no evidence of the disease 
in service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
ratings assigned when service connection was granted for his 
TMJ locking, lumbosacral strain, and bilateral ankle 
tendonitis, the Board must evaluate the relevant evidence 
since the effective date of the awards; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 125-26.

Limited motion of the TMJ articulation is rated as follows 
under 38 C.F.R. § 4.150, Diagnostic Code 9905:

Inter-incisal range :
        0 to 10 
mm..............................................       40 
percent
        11 to 20 
mm.............................................      30 
percent
        21 to 30 
mm.............................................      20 
percent
        31 to 40 
mm.............................................      10 
percent

Range of lateral excursion:
        0 to 4 
mm...............................................        10 
percent

Note:  Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.



A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.



Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

Tenosynovitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2004).  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 20 percent rating is warranted for limited of motion of the 
ankle, where marked.  A 10 percent rating is warranted for 
limited of motion of the ankle, where moderate.  38 C.F.R. 
 4.71a, Diagnostic Code 5271.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, too, 38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

Service Connection for Bilateral Hearing Loss

The veteran asserts that he developed a bilateral hearing 
loss during service from acoustic trauma.  He maintains that 
he was exposed to the loud noise of gunfire and grenade 
explosions, while lying in a trench during a live fire 
exercise, and was not wearing hearing protection.  

The veteran's service medical records show no complaints, 
findings or treatments of hearing loss.  A VA audiological 
examination was performed in June 2000, while he was still on 
active duty.  Pure tone thresholds in his right ear at the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) were 
15, 10, 10, 10 and 5 decibels (dB), respectively, for an 
average of 9 dB.  Pure tone thresholds in his left ear, at 
the same frequencies, were 15, 5, 0, 0 and 10 dB, 
respectively, for an average of 4 dB.  Speech recognition 
ability was 100 percent in the each ear.  The assessment was 
that he had normal hearing acuity, bilaterally.

Based on the results of his VA audiological examination, the 
veteran does not currently have a hearing loss disability 
according to VA standards, i.e., § 3.385.

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is no medical evidence 
the veteran has a bilateral hearing loss disability - much 
less one attributable to any event or occurrence coincident 
with his military service.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran's unsubstantiated lay assertion is the only 
evidence linking his claimed bilateral hearing loss to his 
military service.  There is no indication from the record 
that he has any medical training or expertise.  And as a 
layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for 
bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in his current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



Service Connection for Chronic Bronchitis

The veteran maintains that he developed chronic bronchitis 
during service, from exposure to what he describes as 
"concealment" smoke or "obscruration" smoke.  

The veteran's service medical records show that, in December 
1998, he had an episode of sore throat, chest congestion, and 
cough attributed to viral syndrome.  He was seen at a private 
physician's office, in December 1999, also while he was on 
active duty, and the diagnosis was acute bronchitis.  His 
other service medical records reveal that, in March 2000, the 
assessment was that his respiratory symptoms were indicative 
of acute bronchitis.  A sick slip, dated in May 2000, 
references a complaint of productive cough, with respiratory 
symptoms, but no diagnosis was rendered.  

A VA general medical examination in June 2000 included 
inspection of the lungs and chest.  It was stated that, with 
antibiotic treatment, the veteran had completely recovered 
from earlier bronchitis.  The diagnosis was that his 
bronchitis had resolved.  

Just as in the case of his claim for bilateral hearing loss, 
the veteran establishing his entitlement to service 
connection for bronchitis requires a finding of the existence 
of a current disability (i.e., a current diagnosis of this 
condition) and a determination of a relationship between this 
disability and an injury or disease incurred in service or 
some other manifestation of a disability during service.  See 
Cuevas, Brammer, Degmetich, Wamhoff, supra.  Here, though, 
there is no medical evidence confirming the veteran now has 
chronic bronchitis - much less attributable to any event or 
occurrence of his military service.  According the VA 
compensation examiner, this condition, while indeed present 
in the past during service, since has resolved completely 
with antibiotic treatment.  So the veteran no longer has it, 
and service connection cannot be granted for a condition that 
does not presently exist.



The evidence in favor of finding that chronic bronchitis is 
attributable to service consists solely of the veteran's own 
unsubstantiated allegations.  But as alluded to earlier, as a 
layman, he simply is not qualified to render a medical 
diagnosis or a probative opinion concerning medical 
causation.

In determining that service connection for chronic bronchitis 
is not warranted, the Board has been mindful of the benefit-
of-the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Increased Rating for TMJ Locking

TMJ locking is evaluated on the basis of limitation of the 
range of TMJ articulation under 38 C.F.R. § 4.150, Diagnostic 
Code 9905.  The veteran maintains that the right side of his 
jaw pops out of place on a regular basis and that it locks in 
a closed position.  He says he is unable to completely open 
his mouth because of the locking of his lower jaw.  

A May 2000 service department sick slip indicates the veteran 
complained of his jaw popping out of place.  On VA 
examination in June 2000, he opened his mouth to 37 
millimeters (mm), with a left excursion of 5 mm and a right 
excursion of 9 mm.  On more recent VA examination in May 
2004, inter-incisal range was 57 mm, while right lateral 
range was 9 mm and left lateral range was 6 mm.  
The assessment was that he had fluid motion of the mandible, 
only slightly restricted in left lateral movement.  

In order to entitled to a rating higher than 10 percent for 
TMJ locking, there must be limitation of inter-incisal range 
from 21 to 30 mm.  This has not been demonstrated.  The Board 
has considered whether a "staged" rating is appropriate for 
the veteran's disability.  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question since he has not met the 
requirements for a higher rating at any time since the 
effective date of his award.  Fenderson, supra.

The Board is aware of the June 2000 VA examiner's diagnosis 
of locking of the right TMJ joint in a closed position.  But 
that diagnosis simply reflects the veteran's complaint of 
locking of his jaw, as clinical findings from both the June 
2000 and more recent May 2004 VA examinations indicate he is 
still capable of significant range of motion in the 
articulation of his TMJ.

In determining that a higher initial rating for TMJ locking 
is not warranted, the Board has been mindful of the benefit-
of-the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Entitlement to a Higher Initial Rating for Lumbosacral Strain

When examined by VA in June 2000, the range of motion in the 
veteran's lumbosacral spine was to 85 degrees of forward 
flexion, 25 degrees extension, 40 degrees right and left 
lateral flexion, and 35 degrees right and left rotation.  
There were no objective clinical indications of painful 
motion, muscle spasm or weakness.  According to the examiner, 
range of motion was within normal limits, accompanied by mild 
discomfort.  

Further, the June 2000 VA examiner found no lumbar 
radiculopathy, muscle weakness or sensory deficits.  X-rays 
of the lumbosacral spine were unremarkable.  The examiner 
commented that the veteran had painful flexion and extension 
on range of motion testing, with muscle stiffness and 
discomfort.  The assessment was that lumbosacral strain 
caused mild to moderate discomfort, depending on intermittent 
flare-ups.  

During a more recent VA orthopedic examination in May 2004, 
the veteran reported that his low back pain was nonradiating.  
Clinical inspection showed that range of motion of his 
lumbosacral spine was to 90 degrees of forward flexion, 
30 degrees extension, 30 degrees right and left lateral 
flexion, and 30 degrees right and left rotation.  His spine 
had good alignment without swelling, spasm or tenderness; his 
musculature also appeared within normal limits.  His 
quadriceps strength was 5/5; deep tendon reflexes were 2+ and 
equal; and he had full sensation in his lower extremities.  
X-rays of the lumbar spine were unremarkable.  

Lumbosacral strain is a condition that is rated under the 
former DC 5295 and the revised DC 5237.  According to the 
results of the VA compensation examinations, there is no 
objective clinical evidence of lumbar muscle spasm.  As well, 
although a VA examiner confirmed the presence of low back 
pain, he also observed the lumbosacral strain was only mildly 
- to at most moderately, discomforting.  The evidence 
indicates the condition is consistent with no more than 
characteristic pain on motion, for which a 10 percent rating 
is warranted under the former Diagnostic Code 5295.  In order 
to be entitled to a rating greater than 10 percent under the 
former Diagnostic Code 5295, there must be evidence of muscle 
spasm with unilateral loss of spine motion.  This has not 
been shown.  Also, absent objective clinical findings of 
lumbar muscle spasm or scoliosis, there is no basis for 
assigning a rating higher than 10 percent under the revised 
Diagnostic Code 5237.

There objective evidence also shows the veteran achieved at 
least 85 degrees of forward flexion of his lumbar spine - 
indicative of no more than slight, if any, limitation of 
motion since normal range of motion on flexion is to 90 
degrees.  So this very slight degree of limitation of motion 
in this direction, at most, warrants a 10 percent rating 
under the former Diagnostic Code 5292.  As well, he achieved 
a combined range of motion of the lumbar spine to at least 
240 degrees.  And in order to be entitled to a rating higher 
than 10 percent for limitation of motion of the lumbar spine 
under the revised criteria, there must be evidence of 
limitation of forward flexion to no more than 60 degrees or a 
combined limited range of motion of the lumbar spine not 
greater than 120 degrees.  Clearly, this has not been shown.  

The medical evidence from VA during the appeal period in 
question contains no findings on objective physical 
examination, including on X-ray, indicating the presence of 
intervertebral disc syndrome (IVDS).  Specifically, lower 
extremity motor and sensory status has been shown to be well 
preserved; there are no objective clinical indications of 
sciatic neuropathy/radiculopathy involving the veteran's 
lower extremities, such as radiating pain or decreased 
sensation, etc.  As well, there is no X-ray evidence of disc 
space narrowing or signs of impingement of nerves supplying 
the lower extremities.  So there is no basis to evaluate his 
low back disorder under the criteria for IVDS, a condition 
that is rated under the former Diagnostic Code 5293 and the 
revised Diagnostic Code 5243.

Statements from the veteran indicate that he experiences low 
back pain, and clinical examination has elicited findings of 
discomfort accompanying range of motion.  But, again, the 
Board points out that the VA examiner, in June 2000, found no 
more than mild to moderate discomfort accompanying range of 
motion, even during intermittent flare-ups of lumbosacral 
strain.  Also, the May 2004 VA examiner found normal spinal 
alignment, thus indicating no problems with incoordination.  
There was full strength of the lumbar muscles, thus 
indicating no weakness or fatigability.  Significantly, the 
May 2004 VA examiner remarked that the lumbosacral strain 
then had no sequelae, meaning no active residual 
manifestations of low back disability were then elicited.  In 
all, there is no objective evidence of pain, incoordination, 
weakness or premature fatigability from the lumbosacral 
strain that might, in turn, cause any significant additional 
limitation of motion above and beyond that shown during the 
VA compensation examinations.  Consequently, the veteran is 
not entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

The 10 percent rating assigned for the veteran's lumbosacral 
strain already takes into account any additional range of 
motion loss from pain.  Indeed, "characteristic pain on 
motion" is specifically mentioned in the former DC 5295 for 
a rating at the 10-percent level.  So an increased 
evaluation, under the former rating criteria, based on pain 
or functional loss alone, is not warranted.  Functional loss 
due to pain also is already contemplated by the revised 
rating criteria.  So this, too, does not provide a basis for 
increasing the veteran's rating.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's lumbosacral strain.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
since his low back condition has been no more than 10-percent 
disabling since the effective date of his award.  Fenderson, 
supra.  



In determining that a higher initial rating for lumbosacral 
strain is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Entitlement to Higher (Compensable) Initial Ratings for 
Tendonitis of the Ankles

Tendonitis of an ankle is rated on the basis of 
tenosynovitis; in turn, tenosynovitis is rated as 
degenerative arthritis based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024, 5271.  Range of motion of an ankle is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

VA examinations of the veteran's ankles in June 2000 and May 
2004 showed range of motion of each ankle to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  So he has 
full range of motion of each ankle.  In order to be entitled 
to assignment of a 10 percent rating for limitation of motion 
of either ankle, there must be at least moderate limited 
motion.  This has not been shown.

Statements from the veteran indicate he experiences weakness 
and pain in each ankle.  But his contentions notwithstanding, 
the Board observes that neither VA examiner made reference to 
any significant pain accompanying the veteran's performing 
range of motion of either ankle.  In this regard, the June 
2000 VA examiner remarked that the veteran's ankle tendonitis 
produced only minimal (emphasis added) discomfort.  That 
examiner also observed that the ankles showed no signs of 
abnormal movement, instability or weakness.  Additionally, 
the May 2004 VA examiner remarked that the veteran's ankles 
were normal.  So there is no observed functional limitation 
of either ankle from pain, premature fatigability, weakness 
or incoordination.  Thus, an increased evaluation, based on 
pain or functional loss alone, is not warranted.  



The veteran is not entitled to a "staged" rating under 
Fenderson, either, because his bilateral ankle disability has 
not been compensably disabling at any time since the 
effective date of his award.  And since, for the reasons 
stated, the preponderance of the evidence is against his 
claim for higher (i.e., compensable) ratings, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 4.3.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic bronchitis is denied.

An initial rating higher than 10 percent for TMJ locking is 
denied.

An initial rating higher than 10 percent for low back strain 
is denied.

An initial rating higher than 0 percent, i.e., 
noncompensable, for tendonitis of the left ankle is denied.

An initial rating higher than 0 percent, i.e., 
noncompensable, for tendonitis of the right ankle is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


